Case 8:19-cr-00016-JVS Document 116-7 Filed 12/12/19 Pagelof1 Page ID #:1217

Loo lH 11901

416 [J Meng

 

Okay sis.

418 FB. puitiang

4

+
a

Qiu, confirm these. These are the current customers.
Just check to see if all these customers have paid
first. You should check it out first.

Dec 26, 2014 4:16 PM

Dec 26, 2014 7:15 PM

a
Zhang Q1u, confirm the stuff on the slip that I send
you. See how many customers that haven't paid off
the balance, and how many already paid off So

confirm it again.

=
all Sis, | could find a few of them.

alll JIANG Ling TANG, Hua WU.

Lihua YANG, Huilang

 

[Photo]

  
  

angyan 120 thousand
ying 338 thousand
Yulan 290 thousand
Yue 338 thousand
Hua 141720

ng 208 thousand

    

Dec 26, 2014 7-34 PM

Nal
Okay «lilt

Dec 26, 2014 7:42 PM

Shanghuang Trade and Commerce Limited Company

.Yilin 225720 [, Dongping 231550
ANG, Xin 218 thousand
i, Yan 238 thousand Lin 188 thousand
9, Jianghua 266200 yuan

VO. Yanlin 288 thousand

 
   
    
